Citation Nr: 0433483	
Decision Date: 12/17/04    Archive Date: 12/21/04

DOCKET NO.  03-21 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for testicular cancer, 
claimed as due to exposure to Agent Orange.

3.  Entitlement to service connection for a residual burn 
scar of the right leg.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from March 1964 to March 1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2003 by the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).   


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the appellant of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the appellant 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  The veteran has bilateral hearing loss which was 
aggravated by exposure to acoustic trauma during service.

3.  The testicular cancer was not present during service, was 
not manifest within a year after separation from service, and 
did not develop as a result of any incident during service 
such as exposure to herbicides.  

4.  The veteran does not currently have a residual burn scar 
of the right leg.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was aggravated in service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.385 
(2003).

2.  Testicular cancer was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

3.  A residual burn scar of the right leg was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and his representative, if represented, 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103.  Second, the 
VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes that the discussions in the rating decision, the 
statement of the case (SOC) the supplemental statements of 
the case (SSOCs) and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claims and complied with the VA's notification requirements.  
The communications, such as a letter dated in December 2002, 
provided the veteran with an explanation of the type of 
evidence necessary to substantiate his claims, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The letters also effectively advised him to submit 
any evidence which he had.  In addition, the SOC and SSOCs 
included summaries of the evidence which had been obtained 
and considered.  They also included the requirements which 
must be met to establish the claims.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran has declined a hearing.  All available relevant 
evidence identified by the veteran was obtained and 
considered.  The claims file contains his service medical 
records.  The veteran has been afforded disability evaluation 
examinations by the VA.  He has submitted a medical summary 
from a private audiologist.  The Board does not know of any 
additional relevant evidence which has not been obtained.  
For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.  

In the circumstances of this case, another remand to have the 
RO take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  

I.  Entitlement To Service Connection For Hearing Loss.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as an 
organic neurological disorder is manifest to a compensable 
degree within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

Before service connection may be granted for hearing loss, 
the hearing loss must be of sufficient severity to be 
considered to be a disability under VA regulations.  For the 
purpose of applying the laws administered by the VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.  

This regulation, although prohibiting an award of service 
connection where audiometric test scores are within the 
established limits, does not prevent a veteran from 
establishing service connection on the basis of post-service 
evidence of hearing loss related to service when there were 
no audiometric scores reported at separation from service.  
See Ledford v. Brown, 3 Vet. App. 87 (1992).  When hearing 
loss was not initially manifested during service or within 
the presumptive period, "direct" service connection may 
still be established by evidence demonstrating that the 
disease was in fact incurred or aggravated by service.  See 
Hensley v. Brown, 5 Vet. App. 155 (1993).

The appellant contends that he developed hearing loss as a 
result of exposure to noise while on active duty.  He asserts 
that he was exposed to noise from artillery being fired, as 
well as from explosions from enemy shells. 

The veteran's DD 214 reflects that his awards and decorations 
included the Purple Heart.  This was awarded in connection 
with injuries received in Vietnam. 
The veteran's service medical records indicated that a 
hearing defect was noted on entrance examination, but was not 
considered disabling.  The service medical records do not 
contain any other references to hearing loss.  The separation 
examination conducted in January 1967 showed normal hearing.  

The veteran filed a claim for disability compensation for 
bilateral hearing loss in October 2002.  

The veteran has presented a letter dated in April 2003 from 
Jacki Apligan, M.S., CCC/A, a private audiologist.  The 
audiologist noted that the veteran gave a history of service 
in the Army from 1961 to 1967.  The veteran reported that in 
1964 he was stationed in Arizona where he strung wires to gun 
placements.  In 1966, he went to Vietnam where he was 
attached to the 2nd and 17th Artillery where he was exposed to 
105 and 155 Howitzers and all kinds of small arms fire.  He 
saw combat for approximately six months.  He was exposed to 
gunfire for the entire six years of service in the Army.  The 
veteran reported that he suffered from tinnitus since his war 
service and had noticed problems hearing over the past 30 
years.  There was no family history of hearing loss and 
little work related noise exposure.  The audiologist 
concluded that the veteran "...has moderate to profound 
hearing loss in his right ear and normal to severe hearing 
loss in his left ear, which is more likely than not due to 
his artillery exposure during his years of service in the 
Army." [emphasis added]

The veteran was afforded a VA audiology examination in 
September 2003.  On the authorized audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

35
50
65
60
LEFT

1015
15
45
55

The average loss on the right was 53 decibels, and the 
average loss on the left was 31 decibels.  Speech audiometry 
revealed speech recognition ability of 80 percent in the 
right ear and of 100 in the left ear.

In a separate ear disease examination report, a VA physician 
noted that the veteran reported a history of military noise 
exposure which consisted of heavy artillery.  He also 
indicated that he was a truck driver in service.  Subsequent 
to separation, he continued to work as a truck driver.  His 
only non military noise exposure consisted of hunting.  The 
veteran indicated that he did not wear ear protection either 
in service or after separation while hunting.  He gave a 10 
to 15 year history of bilateral tinnitus which was now 
constant, and a 10 year history of bilaterally progressive 
hearing loss.  The examiner reviewed the veteran's service 
medical records and noted that on separation the veteran had 
completely normal audiometric thresholds at all frequencies 
tested.  The diagnosis on the VA examination was (1) 
bilateral high frequency sensorineural hearing loss, and (2) 
bilateral constant tinnitus.  The examiner offered the 
following opinion:

Since my review of service medical records was 
negative for left [sic] and tinnitus, and since the 
veteran was noted to have normal audiometric 
thresholds at separation from service, it would 
appear obvious that his current hearing loss and 
tinnitus have both occurred subsequent to 
separation from active service.  In my opinion, the 
veteran's current hearing loss and tinnitus are 
most likely age-related (presbycusis).  Therefore, 
it is my opinion that it is LESS LIKELY THAN NOT 
that the veteran's current hearing loss and 
tinnitus are related to military service.  I can 
find no basis for service connection for hearing 
loss.  

The Board notes that the veteran has given a credible history 
of exposure to noise during service.  Although he had some 
hearing loss on entrance into service, his current level of 
hearing loss is significantly worse.  The Board further notes 
that the findings on the current VA examination were of 
sufficient severity to meet the requirements of 38 C.F.R. 
§ 3.385.  Although the VA audiologist reported, in essence, 
that the etiology of the hearing loss could not be attributed 
to service due to normal findings on separation from service, 
the opinion from the private audiologist nevertheless 
supports the proposition that the current sensorineural 
hearing loss is consistent with being due to noise exposure.  
Combined with the veteran's account that his noise exposure 
primarily occurred in service, the Board concludes that 
reasonable doubt may be resolved in the veteran's favor.  
Applicable regulations do not prevent a veteran from 
establishing service connection on the basis of post-service 
evidence of hearing loss related to service when there were 
no audiometric scores reported at separation from service.  
In summary, the evidence reasonably shows that the veteran 
has hearing loss which was caused by exposure to noise during 
service.  Accordingly, the Board concludes that the hearing 
loss was aggravated in service.

II.  Entitlement To Service Connection For Testicular Cancer,
 Claimed As Due To Exposure To Agent Orange.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as a 
malignant tumor is manifest to a compensable degree within 
one year after separation from service, the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

With respect to the claim that the veteran has a disorder 
which is due to exposure to Agent Orange in service, the 
Board notes that his records of service show that he had 
service in Vietnam, so exposure to Agent Orange and other 
herbicide agents may be presumed.  For purposes of 
establishing service connection for a disability or death 
resulting from exposure to an herbicide agent, including a 
presumption of service-connection, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent 
containing dioxin or 2,4-dichlorophenoxyacetic acid, and may 
be presumed to have been exposed during such service to any 
other chemical compound in an herbicide agent, unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C. § 
1116(f). 

Under 38 C.F.R. § 3.309(e), certain diseases may be presumed 
to have resulted from exposure to certain herbicide agents 
such as Agent Orange.  The list includes chloracne or other 
acneform disease consistent with chloracne, Type 2 (adult 
onset) diabetes, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea) and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  See 38 C.F.R. § 
3.309(e).  Chloracne, porphyria cutanea tarda, and subacute 
peripheral neuropathy must be manifest within one year after 
the last exposure to an herbicide agent.  38 C.F.R. 
§ 3.307(a)(6).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam War era.  See 38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307(a)(6).  Second, the veteran must be 
diagnosed with one of the specific diseases listed in 
38 C.F.R. § 3.309(e).  See Brock  v. Brown, 10 Vet. App. 155, 
162 (1997).  If a disorder is not listed in 38 C.F.R. 
§ 3.309(e), the presumption of service connection related to 
Agent Orange is not available.  See McCartt v. West, 12 Vet. 
App. 164 (1999).

The Board notes further that the Secretary of the Department 
of Veterans Affairs has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 61 Fed. Reg. 57586-57589 (1996); 64 
Fed. Reg. 59232-59243 (1999); 67 Fed. Reg. 42600-42608 
(2002).

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727- 29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation).  However, where the issue involves such a 
question of medical causation, competent evidence is 
required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The veteran's service medical records do not contain any 
references to testicular cancer.  The report of medical 
history given by the veteran in January 1967 for the purpose 
of separation from service shows that he denied having a 
tumor, growth, cyst or cancer.  The report of a medical 
examination conducted at that time shows that clinical 
evaluation of all systems was normal, including the 
genitourinary system.  

The earliest post service medical record containing a 
reference to testicular cancer is dated from many years after 
separation from service and long after the expiration of the 
one year presumptive period.  The report of a VA examination 
conducted in September 2003 (titled Scar Exam) shows that the 
veteran gave a history of having cancer of the left testicle 
which was removed in 1985.  Because of a recurrence of the 
cancer he had an exploratory laparotomy and some metastatic 
lesions were found.  He had several rounds of chemotherapy, 
and there had since been no evidence of recurrence of the 
cancer.  Physical examination revealed an absent left 
testicle.  The diagnosis was testicular cancer with 
metastasis which has been treated with chemotherapy.  No 
recurrence.  

The Board notes that testicular cancer is not one of the 
disorders which may be presumed to have been due to exposure 
to herbicides such as Agent Orange.  As was noted above, the 
Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  Therefore, the claim may 
not be granted based on the presumptions relating to 
herbicide exposure.  

Moreover, the claim must be denied on a direct basis because 
there is no medical opinion, or other competent evidence, 
linking the current disorders with any in-service occurrence 
or event.  Specifically, there was no mention of any such 
disorder in service or within the one year presumptive 
period, nor has any medical examiner attributed the post 
service testicular cancer to the veteran's active service.  
Thus, a direct causal link between the veteran's claimed 
disorder and exposure to Agent Orange or active duty service 
has not been demonstrated.  

In summary, testicular cancer was not present during service, 
was not manifest within a year after separation from service, 
and has not been shown to have been due to any incident 
during service such as exposure to herbicides.  Accordingly, 
the Board concludes that testicular cancer was not incurred 
in or aggravated by service, and may not be presumed to have 
been incurred in service.  

III.  Entitlement To Service Connection For A
      Residual Burn Scar Of The Right Leg.

The veteran's service medical records show that in August 
1966 he sustained a second degree burn on his right thigh 
after he was accidentally burned by a trip flare.  He was 
hospitalized and then placed on temporarily restricted duty.

The report of a medical history given by the veteran upon 
separation from service shows that he stated that he had been 
burned in Vietnam.  The report of a medical examination 
conducted in January 1967 for the purpose of separation shows 
that clinical evaluation of the skin was normal.  No marks or 
scars were found.  

The report of a VA examination conducted in September 2003 
shows that the examiner reported that the veteran was burned 
by a flare in service all the way across his thigh from the 
hip down to the knee.  He reportedly spent 27 days in a 
hospital in Vietnam and it healed so well that at the present 
time he could not see any scar and it was causing no problem.  
On examination, the right thigh had "absolutely no evidence 
of a scar."  The diagnosis was whole burn to the right thigh 
with no visible scar left.  

A service-connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
Although the veteran sustained a burn to the right thigh in 
service, there is no evidence of any current residual burn 
scar of the right leg.  Accordingly, the Board concludes that 
a residual burn scar of the right leg was not incurred in or 
aggravated by service. 


ORDER

1.  Service connection for aggravation of hearing loss is 
granted.  

2.  Service connection for testicular cancer, claimed as due 
to exposure to Agent Orange, is denied.

3.  Service connection for a residual burn scar of the right 
leg is denied.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



